Citation Nr: 0708276	
Decision Date: 03/20/07    Archive Date: 04/09/07

DOCKET NO.  05-22 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for residuals of right 
acromioclavicular separation with traumatic arthritis, 
currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 



INTRODUCTION

The veteran had active service from March 1985 to March 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2004 rating decision of the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied a rating in excess of 10 percent for 
residuals of right acromioclavicular (AC) separation with 
traumatic arthritis.  In July 2006, the veteran testified at 
a Travel Board hearing at the RO before the undersigned 
Veterans Law Judge.  



FINDING OF FACT

The veteran's current disability from right acromioclavicular 
separation with traumatic arthritis is manifested by no more 
than complaints and objective findings of chronic pain, 
limitation of right arm and shoulder motion due to pain, 
tenderness, instability, atrophy in the right biceps, 
weakness, stiffness, numbness at night, and flare-ups of 
pain; there is also objective evidence of significant 
degenerative joint disease of the AC joint and a palpable 
prominence of the distal clavicle.



CONCLUSION OF LAW

The criteria for a 20 percent disability rating for the 
service-connected right acromioclavicular separation with 
traumatic arthritis have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that VCAA notice should be 
provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, No. 
02-1077 (Vet. App. Dec. 21, 2006). 

The Board finds that the VCAA notice requirements have been 
satisfied with respect to the veteran's claims, as he was 
sent a notice letter in April 2004, in which he was informed 
of VA's duty to assist him in substantiating his claim under 
the VCAA, and the effect of this duty upon his claim.  Thus, 
the Board concludes that the notification received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
by the notice and assistance provided.  In addition, it 
appears that all pertinent obtainable evidence identified by 
the veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  The veteran has been 
provided with several opportunities to submit evidence and 
argument in support of his claim.  The Board concludes that 
the veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  See Mayfield, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision since he was notified 
of the Dingess precedent in a letter dated in June 2006.  

II.  Factual Background

By February 1990 rating decision, the RO granted service 
connection for the residuals of a right acromioclavicular 
separation, and assigned a 10 percent disability rating 
pursuant to Diagnostic Code 5203.  

VA treatment records show that in December 2003 the veteran 
complained of right shoulder arthralgia, but denied weakness, 
myalgia, paresthesias, or anesthesias.  On neurological 
examination, his cranial nerves were grossly intact, there 
were no focal, motor, or sensory deficits, and deep tendon 
reflexes (DTRs) were 2 out of 4 in all four extremities.  A 
January 2004 X-ray of right shoulder showed post-traumatic 
changes of the right distal clavicle and no acute 
abnormality.  

On VA examination in May 2004, the veteran reported a history 
of a right shoulder injury in service.  He reported he had 
undergone no operations, injections, or physical therapy, and 
was treated with a sling.  He reported that his shoulder had 
been getting worse over the years.  He reported that he was 
having difficulties throwing and running the CNC (computer 
numerical control) machine that he operated at work, and had 
needed modification of his CNC machine to raise the platform 
and make it more amenable for him to work.  He also reported 
night pain in the right shoulder.  Physical examination 
showed that range of motion of the right shoulder was from 0 
to 160 degrees on forward flexion, 0 to 160 degrees on 
elevation, 0 to 90 degrees on internal rotation, and 0 to 45 
degrees on external rotation.  He had a palpable lump at the 
acromioclavicular joint, with tenderness to palpation at the 
AC joint.  The cross-arm abduction test was positive.  The 
assessment was that the veteran had significant AC arthrosis.  
An X-ray showed an old healed fracture at the very distal 
aspect of the right clavicle, degenerative joint disease at 
the acromioclavicular joint, some small calcifications at the 
region of the coracoclavicular ligament, and no other 
abnormalities of the right shoulder.

VA treatment records show that in March 2005 the veteran had 
a flare-up of shoulder pain, and reported that Tylenol was 
ineffective for the pain.  Tramadol was prescribed, but in 
April 2005 it was found to be in effective, and he was to 
start taking Lodine.  

On VA examination in May 2005, the veteran denied any 
surgeries, injections, physical therapy, or assistive devices 
for his shoulder.  He took medication for his shoulder, and 
iced the shoulder at night.  He reported pain and stiffness 
with overhead activities.  He denied any swelling, heat, 
redness, or instability.  He felt that his clavicle was 
shifting on its distal end.  He reported having increasing 
pain with repetitive use and flare-ups were typically first 
thing in the morning and lasted for a few hours until he got 
going.  He was employed in a manufacturing plant, and had 
recently changed the position of his equipment  and this 
helped with his shoulder pain.  Recreationally, he was unable 
to throw a softball with his daughter, which he would like to 
be able to do.  On physical examination there was 0 to 110 
degrees of forward flexion and 0 to 145 degrees of abduction.  
There was tenderness over the AC joint, and pain with a 
crossover test.  There was palpable prominence at the distal 
clavicle, and there was some slight instability about the 
acromioclavicular joint.  The assessment was 
acromioclavicular arthrosis with impingement syndrome.  The 
examiner noted that the veteran's range of motion was 
additionally limited by approximately 15 degrees in abduction 
following repetitive use, and 10 degrees in forward flexion 
following repetitive use.  The veteran reported he had 
numbness only at night when he was lying on his shoulder, and 
that it lasted about 10 minutes and then went away, and that 
it woke him up at night.  The VA examiner was unsure of the 
exact nature and etiology of this numbness, but noted that it 
might simply be from positional sleeping.

VA treatment records show that in July 2005 the veteran 
reported to Urgent Care with a chief complaint of right 
shoulder pain for the past two weeks.  It was noted that he 
had chronic shoulder pain and this was an acute exacerbation.  
He denied any new injury, and reported he had been taking 
Etodolac without relief.  He denied any arm pain or symptoms.  
On examination there were obvious bony changes of the right 
shoulder secondary to AC separation, and there was pain over 
the AC joint.  There was decreased range of motion and 
strength, and muscular atrophy of the right biceps.  
Percogesic was prescribed for the shoulder pain.  In March 
2006, the veteran reported he was having right shoulder pain, 
and he was advised to discontinue Ectodolac and to do a trial 
of Tramadol.

At his Travel Board hearing, the veteran testified that he 
struggled to go to work due to his right shoulder pain.  He 
testified he is a machinist and his work puts stress on his 
shoulder.  He said he is right handed, but finds himself 
using his left hand more.  He said he can lift his right arm 
to his neck but it hurts, and he has to use his left hand to 
pull it to the top because of the pain.  He testified that 
his right shoulder interferes with his work, and he had 
missed a couple of days of work, but that he had to keep 
working because he was paid by the hour and could not afford 
to take time off.  He reported that he has trouble sleeping 
because when he sleeps on his right side, his right arm will 
tingle and hurt, and when he sleeps on his left side his arm 
will eventually hurt.  He reported having numbness, tingling, 
and weakness in the right arm.  He testified that at the end 
of the night he ices is arm and takes his prescribed pain 
medication.  He said he can not take more than one pill of 
his prescribed pain medication at work because it makes him 
drowsy.  He testified that his shoulder feels like bone 
rubbing on bone, and makes popping and grinding noises.  He 
reported having less hand strength to grab things, and 
feeling tingling.  He testified he had lost muscle bulk in 
his right arm over the years.  He described his work duties 
in detail, and the impact that his right shoulder disability 
has on his ability to work.  He testified that his doctor had 
mentioned surgery to relieve his shoulder problems, but the 
veteran could not do it at that time.  He testified he takes 
prescribed pain medication and a muscle relaxer.  

III.  Analysis

Disability evaluations are determined by application of the 
VA Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Each disability must be viewed in relation 
to its history and there must be emphasis upon the limitation 
of activity imposed by the disabling condition. 38 C.F.R. § 
4.1.  Examination reports are to be interpreted in light of 
the whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.  Where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  38 
C.F.R. § 4.7.

The veteran's service-connected right acromioclavicular 
separation with traumatic arthritis has been assigned a 10 
percent disability rating under  38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5203.  Disabilities of the shoulder and 
arm are rated under DCs 5200 through 5203.  DC 5200 rates 
ankylosis of the scapulohumeral joint.

Diagnostic Code 5201 provides that limitation of motion of 
the major arm at shoulder level warrants a 20 percent 
disability rating.  Limitation of motion of the major arm 
midway between the side and shoulder level warrants a 30 
percent rating.  When motion is limited to 25 degrees from 
the side, a 40 percent rating is warranted for the major arm.

Under Diagnostic Code 5202, for impairment of the humerus in 
the major arm, a 20 percent rating is granted when there is 
malunion, with moderate deformity of the major arm, and a 30 
percent rating is granted when there is marked deformity of 
the major arm.  Also under DC 5202, for recurrent 
dislocations of the major arm at the scapulohumeral joint, a 
20 percent rating is granted with infrequent episodes, and 
guarding of movement only at shoulder level; and a 30 percent 
rating is granted when there are frequent episodes and 
guarding of all arm movements of the major arm.  A 50 percent 
rating is granted for fibrous union of the major arm; a 60 
percent rating is granted for nonunion (false flail joint) of 
the major arm; and an 80 percent rating is granted for loss 
of head of (flail shoulder) the major arm.

Under Diagnostic Code 5203, for impairment of the clavicle or 
scapula in the major arm, a 10 percent rating is granted for 
malunion or nonunion without loose movement, and a 20 percent 
rating is granted for nonunion with loose movement or for 
dislocation. 

Normal ranges of upper extremity motion are defined by VA 
regulation as follows:  forward elevation (flexion) from zero 
to 180 degrees; abduction from zero to 180 degrees; and 
internal and external rotation to 90 degrees.  Lifting the 
arm to shoulder level is lifting it to 90 degrees.  See 38 
C.F.R. § 4.71, Plate I.

38 C.F.R. §§ 4.40 and 4.45 and the decision in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), require the Board to consider 
the veteran's pain, weakness, fatigability, incoordination, 
restricted or excess movement of the joint, pain on movement, 
swelling, deformity, and atrophy when determining the 
appropriate disability evaluation for a disability using the 
limitation-of-motion diagnostic codes.  Within this context, 
a finding of functional loss due to pain must be supported by 
adequate pathology, and evidenced by the visible behavior of 
the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
However, under Spurgeon v. Brown, 10 Vet. App. 194 (1997), 
the Board is not required to assign a separate rating for 
pain.

After reviewing the record on appeal, the Board concludes 
that the veteran's service-connected right acromioclavicular 
separation with traumatic arthritis warrants the assignment 
of an increased 20 percent disability rating, pursuant to 
Diagnostic Code 5201.  The evidence of record, including the 
veteran's VA treatment records, his VA examination, his 
written statements, and his testimony show that he has 
complained of chronic right shoulder pain, with acute 
exacerbations of pain; limitation of right shoulder motion 
due to pain; stiffness; weakness; tenderness, and 
instability, all of which has been objectively confirmed.  
Objective examination has also shown that the veteran has 
bony changes due to the acromioclavicular separation, 
decreased strength, atrophy of the right biceps, and 
significant degenerative joint disease of the 
acromioclavicular joint with a prominent distal clavicle. 

As noted above, at the VA examinations and at his hearing 
before the undersigned, the veteran indicated trouble with 
overhead activities and problems elevating his right shoulder 
to the straight overhead position, bringing it only a few 
degrees beyond horizontal, with reports of pain on motion.  
Considering the doctrine of resolving reasonable doubt in 
favor of the veteran, the Board therefore concludes that the 
veteran's right arm limitation of motion, when considered 
with the other objective findings, equates to limitation of 
motion of the right arm to shoulder level; and therefore, the 
assignment of a 20 percent rating is warranted, pursuant to 
DC 5201.  This contemplates, based on the available evidence, 
any functional impairment due to factors such as pain, 
weakness, fatigability, incoordination, restricted or excess 
movement of the joint, pain on movement, swelling, deformity, 
and atrophy.  See 38 C.F.R. §§ 4.40, 4.45, DeLuca, supra.  

With regard to a rating in excess of 20 percent, the Board 
notes that no other diagnostic code pertaining to the 
shoulder would provide any higher disability rating.  Since 
there is no evidence or report of ankylosis of the right 
shoulder joint (Diagnostic Code 5200); the objective symptoms 
attributed to the right shoulder disability, to include 
functional impairment, do not equate to the veteran's right 
arm being limited on range of motion to midway between the 
side and shoulder level (DC 5201); and there has been no 
competent evidence (or report of) recurrent dislocation with 
guarding of all arm movements (DC 5202); a rating in excess 
of 20 percent rating is not warranted.  Accordingly, there is 
no basis in the record for the grant of a rating in excess of 
20 percent for the veteran's residuals of AC separation with 
traumatic arthritis.

In summary, and for the reasons and bases set forth above, 
the Board concludes that the preponderance of the evidence of 
record supports the grant of a 20 percent rating, but no 
more, for the service-connected disability in issue.  The 
Board appreciates the veteran's forthright and helpful 
testimony at his hearing before the undersigned.


ORDER

A 20 percent rating for residuals of right acromioclavicular 
separation, with traumatic arthritis, is granted, subject to 
the statutes and regulations governing the payment of 
monetary benefits.



__________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


